ON APPELLANT'S MOTION FOR REHEARING.
The record affirmatively reflects that appellant, upon his plea of guilty, was convicted of a violation of the liquor laws and assessed a fine of $500.00, which appellant then and there paid, together with the costs.
Notwithstanding such fact, the trial court, over the State's objection, entertained and, after a hearing, overruled appellant's motion for a new trial, to which action the appellant excepted and gave notice of appeal to this court.
Under such circumstances, is appellant entitled to appeal? Payne v. State, 12 Tex. App. 160[12 Tex. Crim. 160] is direct authority that he is not.
Having fully satisfied the judgment by paying the fine and costs, the action was terminated, precluding a review of the conviction. State v. Cohen, 18 A. L. R., p. 867; State ex. rel. Lopez v. Killigren, 74 A. L. R., p. 638.
The opinion heretofore delivered in this case is hereby withdrawn and the appeal is now dismissed.
Opinion approved by the Court.
           ON APPELLANT'S MOTION TO REINSTATE APPEAL.